J-S21022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL RILEY                               :
                                               :
                       Appellant               :     No. 1818 EDA 2020

             Appeal from the PCRA Order Entered August 28, 2020,
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006088-2012

BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                               FILED SEPTEMBER 2, 2022

        Appellant, Daniel Riley, appeals from the August 28, 2020 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.               This case returns to us after our

Supreme Court vacated this Court’s original order of October 20, 2021, and

remanded the matter for our reconsideration in light of Commonwealth v.

Bradley, 261 A.3d 381 (Pa. 2021).1 We vacate the August 28, 2020 order

and remand this case in accordance with this memorandum.

        We previously summarized the procedural history as follows:

        On September 16, 2015, following a jury trial, Appellant was
        convicted of one count each of first-degree murder (18 Pa.C.S.A.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See Commonwealth v. Riley, 2021 WL 4889254 (Pa. Super. Oct. 20,
2021) (unpublished memorandum); see also Commonwealth v. Riley,
2022 WL 1153274 (Pa. Apr. 19, 2022) (per curiam order) (slip copy).
J-S21022-21


     § 2502), conspiracy to commit robbery (18 Pa.C.S.A. § 903),
     robbery (18 Pa.C.S.A. § 3701), carrying a firearm on a public
     street in Philadelphia, Pennsylvania (18 Pa.C.S.A. § 6108), and
     possessing an instrument of crime (18 Pa.C.S.A. § 907).
     Appellant was jointly tried with his co-defendant. The trial court
     immediately imposed the mandatory sentence of life in prison for
     the murder charge pursuant to 18 Pa.C.S.A. § 1102(a)(1).
     Appellant filed post-sentence motions, which the trial court denied
     on December 22, 2014. Appellant was represented at trial by
     Robert Dixon, Esquire.

     On April 26, 2016, [this Court] affirmed Appellant's judgment of
     sentence. On August 22, 2016, [our] Supreme Court denied
     Appellant discretionary review. Appellant subsequently filed a pro
     se PCRA petition on March 27, 2017. Benjamin Cooper, Esquire
     was appointed to represent Appellant on August 21, 2017.
     However, Todd M. Mosser, Esquire (“Attorney Mosser”), whom
     Appellant retained as private counsel, entered his appearance on
     behalf of Appellant on January 23, 2018. Attorney Mosser was
     assisted in his representation of Appellant by Catherine
     Hockensmith, Esquire (“Attorney Hockensmith”).

     On July 12, 2018, Attorney Mosser filed a counseled amended
     PCRA petition raising two claims: 1) that trial counsel was
     ineffective for failing to investigate and call alibi witnesses; and 2)
     that the admission of [Appellant’s] non-testifying co-defendant's
     redacted statement violated the Confrontation Clause. On May
     24, 2019, Attorney Mosser, with leave of court, [further] amended
     the PCRA petition, raising the same two claims, but modifying the
     attorney certification regarding alibi witnesses that accompanied
     the petition.

     On June 27, 2019, the PCRA court issued a notice pursuant to
     Pa.R.Crim.P. 907 of its intent to dismiss Appellant's PCRA petition
     without an evidentiary hearing (''Rule 907 Notice”) for the
     following reasons: 1) as to Appellant's first issue, Appellant failed
     to include certifications for his proffered alibi witnesses; and 2) as
     to Appellant's second issue, the same Confrontation Clause claim
     had been previously litigated in Appellant's direct appeal.

     On July 17, 2019, Appellant filed an objection to the Rule 907
     Notice, requesting to amend his petition once again to cure the
     witness certification defect regarding his alibi witness claim.[FN1]
     Appended to [Appellant’s proposed second amended PCRA]
     petition was a signed “declaration” of a proffered alibi witness,


                                      -2-
J-S21022-21


     Appellant's brother's paramour, who was one of four alibi
     witnesses that Appellant claimed trial counsel neglected to
     investigate and call as witnesses during his trial. No other
     certifications from other alibi witnesses were provided.

        [Footnote 1] Although a second amended PCRA petition was
        attached to Appellant's [response to the PCRA court’s] Rule
        907 Notice, the PCRA court never granted counsel's request
        to file the second amended PCRA petition.

     In response to Appellant's objection to the Rule 907 Notice, the
     PCRA court granted an evidentiary hearing on the sole claim that
     trial counsel was ineffective for failing to call Appellant's brother's
     paramour as an alibi witness.           The hearing was originally
     scheduled for April 3, 2020, but due to the COVID-19 global
     pandemic, it was rescheduled for September 17, 2020. However,
     at a final pre-hearing conference on August 28, 2020, which was
     held to ensure that all parties would be ready to proceed with the
     evidentiary hearing, Attorney Hockensmith advised the PCRA
     court that the potential alibi witness [(Appellant’s brother’s
     paramour)] would not testify at the evidentiary hearing, and that
     Appellant was withdrawing the witness certification for that
     witness. Because no witness certifications for any other alibi
     witnesses had been provided, the PCRA court dismissed the PCRA
     petition and cancelled the September 17, 2020 evidentiary
     hearing.

     On September 23, 2020, Appellant filed a notice of appeal.[FN2]
     The PCRA court ordered Appellant to file a concise statement of
     errors complained of on appeal in accordance with Pa.R.A.P.
     1925(b). Appellant filed his Rule 1925(b) statement on November
     18, 2020, and the PCRA court subsequently filed its Rule 1925(a)
     opinion.

        [Footnote 2] A review of the PCRA court docket statement
        demonstrates that on September 23, 2020, Attorney Mosser
        electronically filed a motion to withdraw as counsel for
        Appellant.       That same day, Attorney Mosser also
        electronically filed a second document that was incorrectly
        identified as Appellant's notice of appeal. This second
        document was, in fact, a duplicate copy of Attorney Mosser's
        motion to withdraw as counsel for Appellant. In a March 26,
        2021 per curiam order, this Court issued a rule to show
        cause why Appellant's appeal should not be quashed for
        failure to file a timely notice of appeal. In an April 4, 2021


                                      -3-
J-S21022-21


         response to the rule to show cause order, Appellant's [new
         PCRA] counsel, Teri B. Himebaugh, Esquire (“Attorney
         Himebaugh”) averred that Attorney Mosser inadvertently
         attached the wrong document when he electronically filed
         the duplicate motion to withdraw that was inaccurately
         identified as Appellant's notice of appeal.          Attorney
         Himebaugh stated that the Clerk of Courts for the Court of
         Common Pleas of Philadelphia County notified Attorney
         Mosser in January 2021, regarding the incorrect filing. Upon
         submitting a copy of the notice of appeal, Attorney Mosser
         understood that the filing error would be corrected by the
         Clerk of Courts. In an April 16, 2021 per curiam order, this
         Court discharged the rule of show cause and referred the
         issue to the merits panel.

         This Court has long-held that,

            while the Prothonotary, or the Clerk of Courts, must
            inspect documents that are sent for filing to ensure they
            are in the proper form, the power to reject such
            documents is limited to notifying the proper party that
            the document is defective so that the defect may be
            corrected through amendment or addendum.

         Commonwealth v. Alaouie, 837 A.2d 1190, 1193
         (Pa. Super. 2003) (citation omitted). Here, the Clerk of
         Courts accepted Attorney Mosser's electronic filing, which
         was inaccurately identified as a notice of appeal, on
         September 23, 2020, but did not contact Attorney Mosser
         until January 2021, to advise that the notice of appeal was
         inadvertently omitted from counsel's filing. We find that the
         Clerk of Courts’ failure to promptly notify Attorney Mosser
         about his errant filing constituted a breakdown of the
         judicial system. Upon contact, Attorney Mosser provided
         the Clerk of Courts with a copy of the notice of appeal, which
         the Clerk of Courts accepted and dated as having been filed
         on September 23, 2020. Under these circumstances, we
         discern no basis upon which to disturb the [PCRA] court's
         determination that Attorney Mosser's attempt to file a notice
         of appeal on September 23, 2020, perfected this appeal.

Riley, 2021 WL 4889254, at *1-*2 (record citation, original formatting, and

original brackets omitted).


                                     -4-
J-S21022-21



        On October 20, 2021, this Court affirmed the August 28, 2020 order

dismissing Appellant’s PCRA petition.2 Id. at *1. In so affirming, this Court

held that: (1) Appellant waived his claim of ineffective assistance of trial

counsel for failure to call Appellant’s brother and uncle as potential alibi

witnesses at trial because Appellant failed to assert a viable claim before the

PCRA court and could not raise such a claim for the first time on appeal; and

(2) under the then-current state of the law Appellant could not raise a claim

challenging the performance of original PCRA counsel for the first time on

appeal. Id. at *5, citing Commonwealth v. Santiago, 855 A.2d 682, 691

(Pa. 2004), and *6, citing Commonwealth v. Shaw, 247 A.3d 1008, 1016

(Pa. 2021). Appellant subsequently filed a petition for allowance of appeal

with our Supreme Court. Our Supreme Court granted Appellant’s petition for

allowance of appeal and vacated our October 20, 2021 order affirming the

dismissal of Appellant’s PCRA petition. Riley, 2022 WL 1153274, at *1. Our
____________________________________________


2   On appeal, Appellant raised the following issues for our review:

        1.    Were Appellant's constitutional rights under the Sixth and
              Fourteenth Amendments of the United States Constitution
              and Article I, Section 9 of the Pennsylvania Constitution
              violated by trial counsel's ineffective failure to investigate
              and call alibi witnesses, namely Appellant’s brother and his
              uncle, to testify at Appellant's trial?

        2.    Did PCRA counsel ineffectively fail to obtain statements from
              these available witnesses thereby causing the PCRA court to
              dismiss the petition asserting the underlying claim without
              a hearing?

Riley, 2021 WL 4889254, at *3 (brackets omitted).


                                           -5-
J-S21022-21



Supreme Court remanded this case to this Court for reconsideration of our

disposition of Appellant’s claim of ineffective assistance of original PCRA

counsel in light of Commonwealth v. Bradley, 261 A.3d 381 (2021).3 Riley,

2022 WL 1153274, at *1.

       On remand, Appellant raises the following issue for our review:

       Was PCRA counsel ineffective pursuant to [Bradley, supra,] for
       failing to properly present a claim during the PCRA proceedings
       that trial counsel was ineffective in relation to investigating and
       calling alibi witnesses?

Appellant’s Brief at 3 (original formatting and extraneous capitalization

omitted).

       In addressing Appellant’s issue, we are mindful of our well-settled

standard and scope of review of a PCRA court’s dismissal of a PCRA petition.

Proper appellate review of a PCRA court’s dismissal of a petition is limited to

the examination of “whether the PCRA court’s determination is supported by

the record and free of legal error.” Commonwealth v. Miller, 102 A.3d 988,

992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s findings will not

be disturbed unless there is no support for the findings in the certified record.”

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted). “This Court grants great deference to the findings of the PCRA court,

and we will not disturb those findings merely because the record could support
____________________________________________


3We note that our Supreme Court’s decision in Bradley, supra, was handed
down on October 20, 2021, the same date that this Court affirmed the order
denying Appellant’s PCRA petition in the case sub judice.


                                           -6-
J-S21022-21



a contrary holding.”       Commonwealth v. Hickman, 799 A.2d 136, 140

(Pa. Super. 2002) (citation omitted). In contrast, we review the PCRA court’s

legal conclusions de novo.         Commonwealth v. Henkel, 90 A.3d 16, 20

(Pa. Super. 2014) (en banc), appeal denied, 101 A.3d 785 (Pa. 2014).

       Appellant’s issue raises a claim for ineffectiveness of original PCRA

counsel, Attorney Mosser, for failure to attach to the amended PCRA petition

declarations    from     Appellant’s    brother   and   uncle   that   satisfied   the

requirements of 42 Pa.C.S.A. § 9545(d)(1)(i).4          Appellant’s Brief at 23-27.
____________________________________________


4 When a petitioner requests an evidentiary hearing, Section 9545(d)(1)
states,

       (d) Evidentiary hearing.--

          (1) The following apply:

              (i) Where a petitioner requests an evidentiary hearing, the
              petition shall include a certification signed by each intended
              witness stating the witness's name, address, date of birth[,]
              and substance of testimony and shall include any documents
              material to that witness's testimony.

              (ii) If a petitioner is unable to obtain the signature of a
              witness under subparagraph (i), the petitioner shall include
              a certification, signed by the petitioner or counsel, stating
              the witness's name, address, date of birth[,] and substance
              of testimony. In lieu of including the witness's name and
              address in the certification under this subparagraph, counsel
              may provide the witness's name and address directly to the
              Commonwealth. The certification under this subparagraph
              shall include any documents material to the witness's
              testimony and specify the basis of the petitioner's
              information regarding the witness and the petitioner's
              efforts to obtain the witness's signature. Nothing in this
              subparagraph shall be construed to contravene any



                                           -7-
J-S21022-21



Implicit in Appellant’s ineffectiveness claim is the allegation that Attorney

Mosser was also ineffective for failing to plead in the amended PCRA petition

the substantive elements needed to support a claim that trial counsel was

ineffective for failing to investigate and call Appellant’s brother and uncle as

potential alibi witnesses at trial.

       Preliminarily, we must address whether Appellant is permitted to raise

a claim challenging the performance of original PCRA counsel for the first time

on appeal. Recently, our Supreme Court in Bradley, supra, held that “after

a PCRA court denies relief, and after obtaining new counsel or acting pro se,

[a petitioner may] raise claims of PCRA counsel’s ineffectiveness at the first

opportunity to do so, even if on appeal.”5 Bradley, 261 A.3d at 401 (footnote

omitted). The Bradley Court recognized that “a petitioner has a rule-based

right to the appointment of counsel for a first PCRA petition” and, with that

____________________________________________


              applicable attorney-client privilege between the petitioner
              and postconviction counsel.

              (iii) Failure to substantially comply with the
              requirements of this paragraph shall render the
              proposed witness's testimony inadmissible.

42 Pa.C.S.A. § 9545(d)(1) (emphasis added).

5 Prior to our Supreme Court’s decision in Bradley, supra, “the sole method
by which a petitioner [could] challenge the ineffectiveness of his PCRA counsel
[was] through the filing of a response to the PCRA court's [Pa.R.Crim.P.] 907
dismissal notice.” Bradley, 261 A.3d at 386. Finding this Rule 907 procedure
to be “deeply flawed,” the Bradley Court explicitly “abandon[ed the] Rule 907
approach as the sole procedure for challenging PCRA counsel’s effectiveness.”
Id. at 401.


                                           -8-
J-S21022-21



right, he is “entitled to the effective assistance of counsel.” Id. at 391-392

(stating, “[t]he guidance and representation of an attorney during collateral

review ensures that meritorious legal issues are recognized and addressed,

and that meritless claims are abandoned”). In balancing a petitioner’s right

to effective assistance of counsel and society’s interest in the efficient and

final conclusion of criminal matters, our Supreme Court held that permitting

“a petitioner to raise claims of PCRA counsel’s ineffectiveness at the first

opportunity when represented by new counsel, even if on appeal, while not

an ideal solution, accommodates these vital interests.”      Id. at 401.    The

Bradley Court further stated that a claim of PCRA counsel ineffectiveness

raised for the first time on collateral appeal did not violate the PCRA one-year

jurisdictional time-bar because such a claim of PCRA counsel ineffectiveness

“sprang” from the original, timely PCRA petition and did not constitute a

second or subsequent petition. Id. at 402, 404 (rejecting “the notion that

considering ineffectiveness claims on collateral appeal constitutes a prohibited

serial petition, violating the PCRA's one-year [jurisdictional] time bar”

(footnote omitted)).

      To reiterate, on September 16, 2015, the trial court sentenced Appellant

to a mandatory term of life in prison. This Court affirmed Appellant’s judgment

of sentence on April 16, 2016, and our Supreme Court denied Appellant’s

petition for allowance of appeal on August 22, 2016. Appellant did not file a

petition for writ of certiorari with the United States Supreme Court. Therefore,

Appellant’s judgment of sentence became final on November 21, 2016, upon

                                     -9-
J-S21022-21



expiration of the period of time for seeking discretionary review with the

United States Supreme Court. U.S. Sup. Ct. R. 13(1) (stating, “A petition for

a writ of certiorari seeking review of a judgment of a lower state court that is

subject to discretionary review by the state court of last resort is timely when

it is filed with the Clerk within 90 days after entry of the order denying

discretionary review.”); see also 42 Pa.C.S.A. § 9545(b)(3) (stating, “a

judgment becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review”).

      Appellant’s court-appointed PCRA counsel filed a PCRA petition on March

27, 2017. Because Appellant filed his first PCRA petition within one year of

his judgment of sentence becoming final, his petition was timely filed. As

such, Appellant is permitted to raise a claim challenging original PCRA

counsel’s ineffectiveness for the first time on collateral appeal because he is

currently represented by new PCRA counsel, to-wit Attorney Himebaugh, and

his claim springs from a timely PCRA petition. Bradley, 261 A.3d at 401, 404.

      In    addressing   Appellant’s    claim   of   original   PCRA   counsel’s

ineffectiveness, we are mindful that “[i]t is well-established that counsel is

presumed effective, and to rebut that presumption, the PCRA petitioner must

demonstrate that counsel's performance was deficient and that such

deficiency prejudiced him.” Commonwealth v. Koehler, 36 A.3d 121, 132

(Pa. 2012), citing Strickland v. Washington, 466 U.S. 668, 687-691 (1984).

                                       - 10 -
J-S21022-21



In order to plead and prove a claim of ineffective assistance of counsel, a

petitioner

      must establish that the issue underlying the claim of
      ineffectiveness has arguable merit, that [] counsel's act or
      omission was not reasonably designed to advance the interests of
      the [petitioner], and that the [petitioner] was prejudiced - that is,
      but for counsel's errors, the outcome of the proceeding would
      have been different.

Bradley, 261 A.3d at 390 (citation omitted). “A claim of ineffectiveness will

be denied if the petitioner's evidence fails to meet any of these prongs.”

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010). In a layered claim

of   ineffectiveness   in   which   a   petitioner   challenges   PCRA   counsel’s

ineffectiveness to assert a claim of trial counsel’s ineffectiveness, the

ineffectiveness of trial counsel is the “arguable merit” prong of the three-part

ineffective assistance of counsel test. Commonwealth v. Reyes, 870 A.2d

888, 896 (Pa. 2005) (stating that, proving the three-part ineffectiveness test

as to trial counsel established the arguable merit prong as to PCRA counsel’s

ineffectiveness); see also Commonwealth v. Parrish, 273 A.3d 989, 1003

n.11 (Pa. 2022) (stating, “[w]here a petitioner alleges multiple layers of

ineffectiveness, he[, or she,] is required to plead and prove, by a

preponderance of the evidence, each of the three prongs of ineffectiveness

relevant to each layer of representation”).

      The first layer of Appellant’s claim is that trial counsel was ineffective

for failing to interview and to call, at trial, three alibi witnesses, namely

Appellant’s brother, his uncle, and his brother’s paramour. Appellant’s Brief

                                        - 11 -
J-S21022-21



at 16.   Appellant contends that he informed trial counsel that he was not

present at the location of the shooting incident. Id. at 15. He further avers

that he provided trial counsel with the names and contact information of the

three aforementioned potential alibi witnesses, each of whom could

corroborate that Appellant was at home on the night of the incident. Id. at

15-16.   Appellant argues that trial counsel was ineffective for failing to

interview the three potential alibi witnesses and to call these witnesses at trial.

Id. at 16.

      The second layer of Appellant’s claim is that original PCRA counsel was

ineffective for failing “to properly plead in the amended PCRA petition a claim

that trial counsel was ineffective for failing to both investigate and call

Appellant’s brother and uncle [] as potential alibi witnesses at trial.” Id. at

25-26 (extraneous capitalization and emphasis omitted).         In asserting this

contention, Appellant relies on this Court’s prior statement that,

      Although Appellant stated in his amended PCRA petition that he
      provided the names of his brother and his uncle to trial counsel as
      potential alibi witnesses, Appellant did not specifically aver that
      trial counsel's failure to call these two individuals as witnesses at
      trial constituted ineffective assistance. In other words, Appellant's
      amended PCRA petition did not plead the necessary substantive
      elements giving rise to an ineffectiveness claim for failure to call
      his brother or uncle as potential witnesses. Specifically, Appellant
      did not assert that either his brother or his uncle was available at
      the time of trial, that either individual was willing to testify on
      Appellant's behalf, or that the absence of either individual's
      testimony was prejudicial.

      ...

      Because the amended PCRA petition failed to assert a viable claim
      for ineffective assistance based upon trial counsel's failure to call

                                      - 12 -
J-S21022-21


       Appellant's brother and uncle as potential alibi witnesses at
       trial,[FN5] Appellant cannot assert this claim for the first time on
       appeal.      Consequently, Appellant waived this ineffectiveness
       claim, and we may not review it on appeal.

          [Footnote 5] Moreover, the amended PCRA petition did not
          include a certification signed by Appellant's brother or his
          uncle, or a certification signed by, inter alia, Attorney
          Mosser, setting forth the witnesses’ names, addresses,
          dates of birth, and the substance of their proposed
          testimony. Therefore, any testimony by these individuals
          would have been inadmissible at an evidentiary hearing on
          Appellant's PCRA petition.

Riley, 2021 WL 4889254, at *4 (citations and footnote omitted). In light of

this Court’s prior statement, Appellant avers that original “PCRA counsel was

ineffective for failing to obtain the necessary information from [Appellant’s

brother and uncle] to enable [original PCRA counsel] to draft and file witness

certifications and to amend the PCRA petition to cure any defects.”6

Appellant’s Brief at 28-29 (footnote omitted).      Appellant requests that this

Court remand the case to the PCRA court for an evidentiary hearing on

Appellant’s layered ineffectiveness claim. Id. at 35.

       “Neglecting to call a witness differs from failing to investigate a witness

in a subtle but important way.” Commonwealth v. Stewart, 84 A.3d 701,

712 (Pa. Super. 2013), appeal denied, 93 A.3d 463 (Pa. 2014). “A claim that

____________________________________________


6 In his appellate brief to this Court, Appellant set forth a summary of the
substance of his brother’s and uncle’s potential exculpatory testimony.
Appellant’s Brief at 16-21. We further note that Appellant attached copies of
the investigative interviews of Appellant’s brother and uncle, which were
signed and affirmed by the brother and uncle, as exhibits to his appellate brief.
Id. at Exhibits RR2-RR12.


                                          - 13 -
J-S21022-21



trial counsel did not conduct an investigation or interview known witnesses

presents an issue of arguable merit where the record demonstrates that

counsel did not perform an investigation.”            Stewart, 84 A.3d at 712.

Moreover, “it can be per se unreasonable for [a] defense attorney to conduct

no investigation into known witnesses[.]” Commonwealth v. Maldonodo,

173 A.3d 769, 783 n.10 (Pa. Super. 2017) (en banc) (stating, “effective

assistance of counsel requires a lawyer to undertake reasonable investigations

or   make   reasonable      decisions   that     render   particular   investigations

unnecessary” (original quotation marks omitted)), appeal denied, 182 A.3d

991 (Pa. 2018); see also Stewart, 84 A.3d at 712 (stating, “failure to

prepare is not an example of forgoing one possible avenue to pursue another

approach; it is simply an abdication of the minimum performance required of

defense counsel” (citations, original quotation marks, and brackets omitted)).

      [T]he value of [an] interview [of a potential alibi witness] is to
      inform [trial] counsel of the facts of the case so that he[, or she,]
      may formulate strategy.         Perhaps, after questioning these
      [potential] witnesses, [trial] counsel may have concluded that the
      best strategy was not to call them[.] However, no such claim of
      strategy can be attached to a decision not to interview or make
      an attempt to interview [potential alibi witnesses] prior to trial.

Stewart, 84 A.3d at 713, quoting Commonwealth v. Mabie, 359 A.2d 369,

374-375 (Pa. 1976). In other words, if a petitioner pleads and proves that

trial counsel did not investigate and interview known witnesses, the petitioner

satisfied the “arguable merit” and “reasonable basis” prongs of the three-part

test for ineffectiveness.   As for the final element of the three-part test for



                                        - 14 -
J-S21022-21



ineffectiveness, a petitioner is required to show prejudice; i.e.: but for trial

counsel’s error, the outcome of the proceeding would have been different.

Stewart, 84 A.3d at 712.

      In contrast, "[a] failure to call a witness is not per se ineffective

assistance of counsel for such [a] decision usually involves matters of trial

strategy." Commonwealth v. Matias, 63 A.3d 807, 811 (Pa. Super. 2013)

(citation omitted), appeal denied, 74 A.3d 1030 (Pa. 2013).        To establish

ineffectiveness for failing to call a potential witness to testify at trial, the

petitioner must prove that:

      (1) the witness existed; (2) the witness was available to testify
      for the defense; (3) counsel knew of, or should have known of,
      the existence of the witness; (4) the witness was willing to testify
      for the defense; and (5) the absence of the testimony of the
      witness was so prejudicial as to have denied the defendant a fair
      trial

Id. at 810-811 (citations omitted).     To establish prejudice, the petitioner

"must show how the [potential witness's] testimony would have been

beneficial under the circumstances of the case" and "helpful to the defense"

such that the absence of the testimony denied the petitioner a fair trial. Id.

at 811 (citation omitted); see also Commonwealth v. Chmiel, 889 A.2d

501, 546 (Pa. 2005) (holding, "[t]rial counsel's failure to call a [potential

witness] does not constitute ineffective assistance without some showing that

the [potential] witness'[s] testimony would have been beneficial or helpful in

establishing the asserted defense"), cert. denied, 549 U.S. 848 (2006). In

other words, a petitioner pleads and proves an ineffectiveness claim for failure


                                     - 15 -
J-S21022-21



to call a witness at trial when the petitioner establishes, inter alia, that no

reasonable trial strategy could have supported the decision to withhold the

witness at trial and the absence of the witness testimony denied the petitioner

a fair trial.

       In the instant case, the PCRA court did not conduct an evidentiary

hearing because “there were no proffered alibi witnesses who could have

lawfully testified at a hearing” in support of Appellant’s claim that trial counsel

was ineffective for failing to investigate and to call certain alibi witnesses.

PCRA Court Opinion, 12/15/20, at 8.            The PCRA court explained that it

dismissed Appellant’s petition without a hearing because Appellant failed to

provide witness certifications pursuant to Section 9545(d)(1) as part of his

PCRA petition and, as such, the potential alibi witnesses were barred from

offering testimony in support of Appellant’s claim.            Id. at 7, citing

Commonwealth v. Brown, 767 A.2d 576, 583 (Pa. Super. 2001). The PCRA

court noted that while Appellant submitted a witness certification for his

brother’s paramour and an evidentiary hearing was initially scheduled for the

purpose of taking this person’s testimony, the evidentiary hearing was

ultimately cancelled when original PCRA counsel withdrew the witness

certification at a pre-hearing conference. PCRA Court Opinion, 12/15/20, at

7-8. The PCRA court concluded that because Appellant was unable to provide

evidence in support of this ineffective assistance of trial counsel claim, and in

particular he was unable to provide the testimony of potential alibi witnesses,

Appellant was unable to satisfy the three-part ineffectiveness test. Id. at 5-8.

                                      - 16 -
J-S21022-21



As such, the PCRA court dismissed Appellant’s ineffectiveness of trial counsel

claim as being without merit. Id. at 8.

       This case presents a unique circumstance in which this Court, in order

to review the dismissal of Appellant’s ineffectiveness of original PCRA counsel

claim, must examine whether the underlying claim – the ineffectiveness of

trial counsel for failure to investigate and call two potential alibi witnesses

(Appellant’s brother and his uncle) – satisfied the three-part ineffectiveness

test. Based upon the current record, and specifically in the absence of an

evidentiary hearing, we are unable to review Appellant’s claim.        As our

Supreme Court in Bradley, supra, recognized, when allegations of PCRA

counsel’s ineffectiveness are raised for the first time on appeal, an appellate

court “may need to remand to the PCRA court for further development of the

record and for the PCRA court to consider such claims as an initial matter.”

We find that development of the record in the case sub judice is necessary to

provide Appellant, in the interest of fairness and justice, an opportunity to

plead and prove his ineffectiveness claim.

       Therefore, we vacate the August 28, 2020 order denying Appellant’s

PCRA petition and remand this case to the PCRA court so that current PCRA

counsel may file an amended PCRA petition that, inter alia, complies with

Section 9545(d)(1) and sets forth a viable ineffectiveness claim.7 Thereafter
____________________________________________


7 In its appellate brief, the Commonwealth advocates for the remand of the
case sub judice to provide Appellant “an opportunity to carry his burden of



                                          - 17 -
J-S21022-21



the PCRA court shall conduct an evidentiary hearing for the purpose of

considering Appellant’s underlying claim of ineffectiveness of trial counsel.

       Order vacated. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/2/2022




____________________________________________


proving that [original] PCRA counsel was ineffective for not properly
presenting a claim that trial counsel was ineffective for not calling [Appellant’s]
brother and uncle as [potential] alibi witnesses [at trial]. Commonwealth’s
Brief at 4.


                                          - 18 -